




SETTLEMENT AGREEMENT
(In accordance with section 7:900 of the Dutch Civil Code)
BETWEEN:
(1)
R. HENDRIKSE, an individual, born on 28 February 1967, residing at Isaac Da
Costalaan 6, 1401 BH Bussum, the Netherlands (the "Employee");

and
(2)
IPASS (UK) LTD., 7th Floor (North), Brettenham House, 5 Lancaster Place, London
WC2E 7EN, United Kingdom (the "Company");

(the Employee and the Company hereinafter jointly referred to as the "Parties"),
WHEREAS:
(a)
the Employee has been employed by the Company from 1 October 2004 until 1
January 2011. The Employee was rehired with effect from 1 January 2011, on the
basis of an employment agreement for an indefinite period of time, dated 24
January 2011, as amended afterwards (the "Employment Agreement");

(b)
currently, the Employee is employed in the position of Vice President, Worldwide
Sales against a last earned salary of EUR 200,000 gross per annum, including
holiday allowance and annual allowance;

(c)
due to business organisational reasons with an impact on the position of the
Employee, a difference of opinion has arisen between the Parties on the
Employee's future within the Company. The Parties have concluded that they are
unable to resolve the issue within a reasonable time frame;

(d)
as a result, the Company has taken the initiative to terminate the Employment
Agreement. The termination of the Employment Agreement is not related to an
urgent cause (dringende reden) as referred to in article 7:678 of the Dutch
Civil Code;

(e)
the Parties have agreed to settle all outstanding matters in respect of the
termination of the Employment Agreement taking into account the Executive
Corporate Transaction and Severance Benefit Plan as described in Appendix A to
the Employment Agreement (the "Severance Plan") under the terms and conditions
set forth hereinafter (the "Agreement"); and

(f)
the Employee is fully aware of the content of this Agreement and its
consequences and has been given the opportunity to consider and receive expert
advice about it and has done so with his legal advisor.

HEREBY IT IS AGREED AS FOLLOWS
1.
TERMINATION OF EMPLOYMENT/ RESIGNATION

1.1
The Employment Agreement will be terminated as per 31 May 2015 (the "Termination
Date"), by mutual consent on the initiative of the Company.

1.2
To the extent required, the Employee hereby resigns from his position as officer
and/or any other corporate positions held by him within the group of companies
to which the Company belongs.


 
1
 




--------------------------------------------------------------------------------








2.
ACTIVITIES, SALARY AND OTHER BENEFITS

2.1
Ultimately as per the signing of this Agreement, the Employee will be released
from performing his duties under the Employment Agreement until the Termination
Date. The Employee shall, until the Termination Date, be available to the
Company in order to properly transfer the Employee's responsibilities to persons
designated by the Company. The Company will continue to pay to the Employee his
regular base salary and emoluments until the Termination Date, unless
specifically mentioned otherwise in this Agreement.

2.2
The Employee is hereby reminded to act as a good employee and to refrain from
any actions, which may result in any liability towards the Company.

3.
COMPENSATION

3.1
The Company will pay to the Employee a total amount of EUR 207,200 gross (the
"Compensation") as a compensation for loss of income as a result of the
termination of his employment. The Compensation is built up as follows:

3.1.1
In accordance with section 4 of the Severance Plan and in the understanding that
under the Severance Plan; 1) the termination of the Employment Agreement
qualifies as a Covered Termination, 2) the Employee is a Tier I participant, and
3) the Employee's performance rating in the most recent performance evaluation
cyclus was rated equivalent or greater than "Meets Expections", the Company will
pay to the Employee (i) EUR 118,750 gross as cash severance payment, and (ii)
EUR 31,250 gross as additional cash severance payment.

3.1.2
The Company will pay the Employee three months of base salary (including holiday
allowance and annual allowance) in lieu of notice, equaling an amount of EUR
50,000 gross.

3.1.3
The Company will pay the Employee an amount of EUR 7,200 gross (being six times
EUR 1,200 gross) as an additional compensation for the amendment of the
Company's pension plan as of 1 January 2015.

3.2
Payment of the Compensation will take place on the first payroll date after the
Termination Date after withholding of the applicable taxes and social security
premiums.

3.3
The Employee hereby accepts the Compensation and the Employee confirms he has no
further entitlement to compensation in relation to his employment or the
termination thereof, including but not limited to payments under his target
annual bonus or any other bonus or profit sharing schemes (ex gratia or
otherwise), commission payments, pension schemes, stock options, employee share
programmes and/or grants, allowances or accrued holidays, or compensation for
the fact that the so-called fictitious notice period (fictieve opzegtermijn)
will continue after the Termination Date, unless specifically mentioned
otherwise in this Agreement. To the extent any such rights exist he waives any
rights or entitlements under the relevant schemes, allowances and or (other)
programmes.

4.
FINAL PAYMENT

4.1
After the Termination Date, a normal final payment will take place. In the final
payment any amounts due by the Employee to the Company will be set off. All
outstanding holidays


 
2
 




--------------------------------------------------------------------------------








will be deemed taken as per the Termination Date. The final payment will take
place on the first payroll date after the Termination Date.
4.2
The Employee may submit any outstanding expense claims with supporting receipts
prior to the Termination Date and shall be reimbursed in respect of such claims
subject to the Company's normal expenses policy.

5.
VARIABLE BONUS

5.1
For the calendar year 2015, the Employee may be entitled to a pay-out under the
Executive Management Bonus Plan in accordance with the relevant plan rules in
relation to the quarter ending 31 March 2015. The relevant pay-out, if any, will
take place in accordance with the regular salary payments and after withholding
of the applicable taxes and social security premiums.

5.2
The Employee is not entitled to any (further) payment under the Executive
Management Bonus Plan for the period after 31 March 2015 or any preceding
calendar year.

6.
EQUITY INCENTIVE PLAN

To the extent the Employee has been granted stock options, these will continue
to vest normally until the Termination Date. The Employee will be entitled to
exercise any vested stock options within a period of fifteen (15) months from
the Termination Date, to the extent permitted under and in accordance with the
relevant provisions of the applicable regulations whereby possible adverse tax
consequences will be for the account of the relevant Party.
7.
PENSION

7.1
Until the Termination Date, the Company shall in accordance with the Employment
Agreement and the applicable pension regulations continue to comply with its
obligations under the relevant pension scheme.

7.2
At the Termination Date, the Employee's membership in the pension scheme will be
terminated and the Employee will be granted paid-up (premievrije) pension
benefits, to be determined in accordance with the relevant pension scheme
regulations and Clause 55 of the Dutch Pensions Act (Pensioenwet).

8.
LEGAL COSTS

The Company will compensate the Employee for the costs of legal advice incurred
by the Employee with regard to the termination of the Employment Agreement, up
to a maximum of EUR 750.- (excluding VAT, office charges and other expenses),
provided that the invoice of the relevant legal advisor is submitted to the
Company in the name of the Employee.
9.
REFERENCE

The Company will provide the Employee upon his request with a positive
reference.
10.
RETURN OF PROPERTY / TRANSFER OF CONTRACT

10.1
Before or on the Termination Date, any property in the possession of the
Employee that belongs to the Company and/or is obtained by the Employee in the
exercise of his duties, including but not limited to mobile phones, tablets,
software, diskettes, other computerised


 
3
 




--------------------------------------------------------------------------------








and electronic data carriers, papers, records, passwords, memoranda, plans, keys
and key cards, credit cards and any other etcetera will be returned in good
state to the Company or a third party designated by the Company. The Employee
confirms that he will keep no copies of the property belonging to the Company or
other materials.
10.2
Notwithstanding the foregoing, the Company will permit the Employee to retain
the Company's laptop computer, tablet and smartphone provided for the Employee's
use in connection with the Employment Agreement (together the "Excluded
Hardware") and the Company hereby transfers its ownership interests in the
Excluded Hardware to the Employee effective as of the Termination Date. Each of
the Excluded Hardware is being provided to the Employee in "as is" conditions
and without warranty or guarantee of any kind. The Employee is solely
responsible for any tax consequences of the Company's transfer of its ownership
interests in the Excluded Hardware. In addition, prior to the Termination Date
or at the Company's earlier request, the Employee must provide the Excluded
Hardware to the Company for the purpose of deletion of confidential and
proprietary information, and licensed materials, from the Excluded Hardware.

10.3
The Company is willing to cooperate to the transfer of the Vodafone contract
that is currently concluded in the Company's name to the Employee with effect as
from the Termination Date. In such case, the costs related to the Vodafone
contract will be borne by the Employee as from the Termination Date.

11.
CONFIDENTIALITY AND OTHER POST TERMINATION OBLIGATIONS

11.1
This Agreement, the settlement and details thereof will be kept strictly secret
and confidential and each of the Parties hereto covenants with the other that
they will not at any time hereafter disclose, divulge or communicate to any
third party not immediately involved in the settlement negotiations, any detail
and/or terms of the settlement, except in the event of any legal obligation to
disclose the same or in the event this information is required by the
semi-governmental unemployment institution called the UWV WERKbedrijf. The
Parties hereto will not disclose, divulge or communicate to any third parties,
any confidential, negative or damaging information about the other party
concerned.

11.2
The Employee warrants that he:

11.2.1
has not withheld or failed to disclose any material fact concerning the
performance of his duties with the Company or breach of any material term
(express or implied) of his Employment Agreement; and

11.2.2
will continue to comply with the confidentiality obligations as set out in
article 12 of the Employment Agreement, and acknowledges that he will remain to
be bound to the related penalty clause (article 13 of the Employment Agreement).

11.2.3
will not, prior to the expiration of (12) twelve months after the Termination
Date, without the consent of the Company in writing, directly or indirectly, or
by action in concert with others, induce or influence, or seek to induce or
influence, any person who is engaged by the Company as an employee, agent,
independent contractor or otherwise, to terminate his/her employment or
engagement, nor shall Employee, directly or indirectly, employ or engage, or
solicit for employment or engagement, or advise or recommend to any other


 
4
 




--------------------------------------------------------------------------------








person or entity that such person or entity employ or engage or solicit for
employment or engagement, any person or entity employed or engaged by the
Company or any of its affiliates.

 
5
 




--------------------------------------------------------------------------------








12.
FINAL RELEASE

12.1
Subject to the provisions of this Agreement, both Parties hereby grant each
other full and final release of any obligations existing between them on the
basis of the Employment Agreement, related agreements or undertakings and/or
with respect to the termination thereof. More specifically, the Employee waives
any (other) claims he may have against the Company, its affiliates and/or any
officers, directors, employee, agents or representatives of the Company or its
affiliates.

12.2
Notwithstanding the foregoing, the Employee hereby explicitly acknowledges and
agrees that despite the final release as stipulated in this clause 12, he will
continue to be bound to section 8 of the Severance Plan (Reemployment).

13.
MISCELLANEOUS

13.1
The Agreement is to be considered as a settlement agreement
(vaststellingsovereenkomst) in the meaning of section 7:900 of the Dutch Civil
Code (Burgerlijk Wetboek). If in any legal proceedings regarding the termination
of the Employment Agreement any judgment of a competent court deviates from the
provisions of the Agreement concerning the Termination Date or the amount of the
Compensation to be paid, the settlement between the Parties as laid down in the
Agreement will prevail nonetheless. The Parties hereby declare to forfeit their
right to execute any such deviating court decision.

13.2
The Parties waive any rights they may have to dissolve, nullify or amend the
Agreement either in or outside of court on the basis of section 6:265, 6:228 or
6:230 of the Dutch Civil Code (Burgerlijk Wetboek).

13.3
In case one or more provisions of the Agreement are ruled to be invalid, this
will not affect the validity of the remaining provisions of the Agreement. In
such case, the Parties will enter into mutual consultation to replace the
provisions in question by valid provisions that differ as little as possible
from the provisions found to be invalid.

13.4
The Agreement contains all present mutual and the sole obligations of the
Parties from the date of signing the Agreement and sets aside earlier oral or
written agreements and/or draft agreements, negotiations, commitments and
correspondence.

13.5
Alterations to the Agreement can only be agreed between the Parties in writing.

13.6
All payments and benefits under this Agreement will be made or granted subject
to withholding of the applicable taxation and social security premiums unless,
it follows from the nature of the payment or benefit that it can be made free of
such withholdings.

13.7
The Agreement is governed by Dutch law and any disputes that may arise in
connection with this Agreement will be submitted to the competent court of
Amsterdam, the Netherlands.

In witness whereof Company and the Employee have signed this Agreement in two
original copies on May 8, 2015.



 
6
 




--------------------------------------------------------------------------------








/s/ J. Michael Badgis                    /s/ Rene Hendrikse    
iPASS (UK) LTD                     RENE HENDRIKSE
                    
By:     J. Michael Badgis                
Title:     Senior Vice President, Worldwide
Human Resources & Administration                        











 
7
 


